Mitchell and Vanderburgh, JJ.,
(dissenting.) While the portion of the charge referred to, if taken by itself, is apparently misleading, yet, when considered in connection with the evidence and the remainder of the charge, we do not think it amounted to prejudicial error. The two uses, and the only two, for which it was claimed that the land taken had any peculiar or special value, were as a gravel pit and as a building site; and the only way in which it was pretended or claimed that the taking would injuriously affect the value of the balance of the tract was that it would déprive the farm of its only desirable building site. But the court expressly instructed the jury that the two uses (a gravel pit and a building site) were inconsistent, and therefore it would not be proper or right for them to take both into account in making up the damages. In view of this instruction, which contains a proposition, the correctness of which would be evident .to any layman on its mere suggestion, we do not think that the appellant could have been prejudiced by the part of the charge held in the opinion of the court to have been error.
We therefore think the order should be affirmed.
(Opinions published 53 N. W. Rep. 199.)